     Case 2:19-bk-17007-WB      Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                                Main Document    Page 1 of 68


CENTRAL     CALIFORNIA


                                    X




                    GLORIA

                    ELIZABETH

                    GARCIA




                                7       1   8   7
Case 2:19-bk-17007-WB           Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                                Main Document    Page 2 of 68
 GLORIA   ELIZABETH     GARCIA




                 X




                6312 EMIL AVE




                COMMERCE                  CA   90040


                LOS ANGELES




                 X
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                          Main Document    Page 3 of 68
 GLORIA   ELIZABETH   GARCIA




                 X




                 X




                 X




                 X




                 X
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                          Main Document    Page 4 of 68
 GLORIA   ELIZABETH   GARCIA




                 X




                 X




                 X
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                          Main Document    Page 5 of 68
 GLORIA   ELIZABETH   GARCIA




                 X
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                          Main Document    Page 6 of 68




                  X




              X

                      X




              X




              X




              X




                           06/10/2019
Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06    Desc
                        Main Document    Page 7 of 68




                                                             06/10/2019
    Case 2:19-bk-17007-WB          Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06              Desc
                                   Main Document    Page 8 of 68




Debtor, Gloria Garcia, Ch7 Case: 2:01-bk-21716-SB, Filed: 04/17/2001, Discharged: 07/30/2001




   06/10/2019
Case 2:19-bk-17007-WB      Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06     Desc
                           Main Document    Page 9 of 68


 GLORIA        ELIZABETH         GARCIA




             CENTRAL                  CALIFORNIA




                                                                       0.00


                                                                       12,012.00


                                                                       12,012.00




                                                                       28,533.54



                                                                       0.00


                                                                       52,862.29


                                                                       81,395.83




                                                                       1,861.42



                                                                       1850.00
    Case 2:19-bk-17007-WB    Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06    Desc
                             Main Document    Page 10 of 68
    GLORIA   ELIZABETH   GARCIA




X




X




                                                                         1,861.42




                                                        0.00


                                                        0.00


                                                        0.00


                                                        0.00


                                                        0.00


                                                        0.00


                                                        0.00
    Case 2:19-bk-17007-WB      Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                               Main Document    Page 11 of 68

      GLORIA       ELIZABETH         GARCIA




                   CENTRAL                CALIFORNIA




X
     Case 2:19-bk-17007-WB
      GLORIA   ELIZABETH
                             Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                         GARCIA
                                                                                 Desc
                             Main Document    Page 12 of 68




                                                                              0.00




X

                           TOYOTA
                           ECHO            X

                           2003
                           200,000

                                                             1,125.00         1,125.00




                           SCION
                                           X
                           iM
                           2016
                           31,000

                                                             17,000.00        17,000.00
    To be retained and maintain payments
    Case 2:19-bk-17007-WB
     GLORIA   ELIZABETH
                            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                        GARCIA
                                                                                Desc
                            Main Document    Page 13 of 68




X




                                                                             8,625.00
    Case 2:19-bk-17007-WB
     GLORIA   ELIZABETH
                            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                        GARCIA
                                                                                 Desc
                            Main Document    Page 14 of 68




X            HOUSEHOLD GOODS                                            500.00




X            ELECTRONICS
                                                                        250.00




X




X




X




X            CLOTHING                                                   200.00




X            JEWELRY                                                    200.00




X            3 Dogs                                                     200.00



X




                                                                        1,350.00
    Case 2:19-bk-17007-WB
     GLORIA   ELIZABETH
                            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                        GARCIA
                                                                                Desc
                            Main Document    Page 15 of 68




X                                                                       25.00




X




X




X
    Case 2:19-bk-17007-WB
     GLORIA   ELIZABETH
                            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                        GARCIA
                                                                                 Desc
                            Main Document    Page 16 of 68




X




X




X




                             Rental Deposit                             750.00




X
    Case 2:19-bk-17007-WB
     GLORIA   ELIZABETH
                            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                        GARCIA
                                                                                  Desc
                            Main Document    Page 17 of 68



X




X




X




X




X                       2018 Tax Refund                                1,123.00
                                                                       139.00




X




X
    Case 2:19-bk-17007-WB
     GLORIA   ELIZABETH
                            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                        GARCIA
                                                                             Desc
                            Main Document    Page 18 of 68




X




X




X




X




X




                                                                        2,037.00




X
    Case 2:19-bk-17007-WB
     GLORIA   ELIZABETH
                            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                        GARCIA
                                                                              Desc
                            Main Document    Page 19 of 68




                                                                       0.00




X
    Case 2:19-bk-17007-WB
     GLORIA   ELIZABETH
                            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                        GARCIA
                                                                                Desc
                            Main Document    Page 20 of 68




                                                                        0.00




X




                                                                         0.00




                                                                        0.00

                                       18,125.00

                                       1,350.00

                                       2,037.00

                                       0.00

                                       0.00

                                       0.00

                                       21,512.00                        21,512.00



                                                                        21,512.00
    Case 2:19-bk-17007-WB             Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06       Desc
                                      Main Document    Page 21 of 68

      GLORIA              ELIZABETH            GARCIA




                          CENTRAL                   CALIFORNIA




X




                                                                          703.140 (b)(2)
          2003 TOYOTA ECHO             1125             X   1125


          3.1


          2016 SCION iM                                                   703.140 (b)(2)
                                       17000            X   1000

          3.2

                                                                          703.140 (b)(3)
          HOUSEHOLD GOODS              1000             X   1000

           6




X




                                                                                                  2
Case 2:19-bk-17007-WB         Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06       Desc
 GLORIA        ELIZABETH      Main
                           GARCIA Document     Page 22 of 68




                                                                  703.140 (b)(3)
      CLOTHING                 200         X   200
          11

                                                                  703.140 (b)(4)
      JEWELRY                  200         X   200

          12


                                                                  703.140 (b)(5)
      CASH ON HAND             200         X   200

          16


                                                                  703.140 (b)(5)
      CHECKING ACCOUNT         100         X   100
          17

                                                                  703.140 (b)(5)
      TAX REFUND               1262        X   1262

          28




                                                                                    2     2
          Case 2:19-bk-17007-WB             Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06         Desc
                                            Main Document    Page 23 of 68

             GLORIA             ELIZABETH        GARCIA




                             CENTRAL                      CALIFORNIA




X




    TOYOTA FINANCIAL SERVICES                                                  28,533.54   17000     tbd

                                     2016 TOYOTA SCION
    P.O. BOX 9786




    CEDAR RAPIDS        IA   52409
                                     X


X                                    X




                      2018                                    8   2    3   3




                                                                               28,533.54


                                                                                                       1
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 24 of 68
      GLORIA        ELIZABETH       GARCIA




                     CENTRAL                 CALIFORNIA




X




X




X                               X




                                                                                    7
       Case 2:19-bk-17007-WB
         GLORIA  ELIZABETH     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                           GARCIA                                                 Desc
                              Main Document     Page 25 of 68



X




    CAPITOL ONE BANK USA                                         3   2    7   5
                                                                                  756.00
                                                                2016
    P.O. BOX 85015

    RICHMOND                   VA   23285




X




X                                           X          CREDIT CARD DEB


                                                                 4   5    6   4   3,218.00
    COMENITY CAPITOL/ TOYOTA
                                                                2018
    P.O. BOX 152120

    COLUMBUS                   OH   43218



X




X                                           X          CREDIT CARD DEBT



    LENDIFY FINANCIAL LLC                                        6   1    0   1   3,564.00
                                                                2017
    225 BUSH ST, SUITE 1840

    SAN FRANCISCO              CA   94104



X




X                                           X          UNSECURED LOAN




                                                                                             2   7
          Case 2:19-bk-17007-WB
            GLORIA  ELIZABETH     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                              GARCIA                                                           Desc
                                 Main Document     Page 26 of 68




4.5                                                                     0   7   7   1
      OPORTUN INC                                                                                985.00

                                                                        2017
      3201 DALLAS PARKWAY, SUITE 700

      FRISCO                           TX    7534




      X




                                                     X    LAWSUIT - Personal Loan
      X



4.6
                                                                        5   1   7   8            756.00
      PLATINUM MASTERCARD
                                                                        2017
      P.O BOX 30285

      SALT LAKE CITY                   UT    84130




      X




                                                     X    CREDIT CARD DEBT
      X


4.7                                                                                              32,226.00
                                                                        9   8   5   5
      TOYOTA MOTOR CREDIT
                                                                        2018
      CREDIT DISPUTE RESEARCH TEAM P.O. BOX 9786

      CEDAR RAPIDS                     IA    52409


                                                     X
      X




                                                     X    AUTO LOAN 2018 Toyota Corolla REPO
      X




                                                                                                      3      7
           Case 2:19-bk-17007-WB
             GLORIA  ELIZABETH     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                               GARCIA                                                   Desc
                                  Main Document     Page 27 of 68




4.8                                                                     7   2   5   3
       PORTFOLIO RECOVERY ASSOCIATES,LLC                                                  625.00

                                                                        2017
       P.O. BOX 12914

       NORFOLK                    VA       23541




       X




                                                   X       COLLECTION
       X



4.9
                                                                        6   7   5   7     597.00
       OPORTUN INC
                                                                        2018
       P.O. BOX 2146

       MENLO PARK                 CA       94026




       X




                                                   X       COLLECTION
       X


4.10                                                                                      2,218.00
                                                                        9   8   5   5
       COMENITY/TOYOTA CREDIT CARD
                                                                        2017
       P.O. BOX 659820

       SAN ANTONIO                TX       78265


                                                   X
       X




                                                   X       CREDIT
       X




                                                                                               4     7
           Case 2:19-bk-17007-WB
             GLORIA  ELIZABETH     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                               GARCIA                                                         Desc
                                  Main Document     Page 28 of 68




4.11                                                                        5    3   1    8
       Ad Astra Recovery Services, Inc.                                                         6,691.06

                                                                            2018
       8918 W. 21 Street N, Suite 200, PMB 303

       Wichita                              KS   67205




       X




                                                         X   Collections - Speedy Cash Acct




4.12
                                                                            7    1   5    5     1,226.23
       Synchrony Bank
                                                                            2017
       PO Box 960061

       Orlando                              FL   32896




       X




                                                         X   Credit Card




                                                                                                     5     7
Case 2:19-bk-17007-WB
  GLORIA  ELIZABETH     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06
                    GARCIA                                               Desc
                       Main Document     Page 29 of 68




                                                  0.00


                                                  0.00


                                                  0.00


                                                  0.00




                                                  0.00




                                                  0.00


                                                  0.00

                                                  0.00


                                                  52,862.29



                                                  52,862.29




                                                                                7   7
    Case 2:19-bk-17007-WB    Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                             Main Document    Page 30 of 68

      GLORIA        ELIZABETH      GARCIA




                   CENTRAL              CALIFORNIA




X
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 31 of 68

      GLORIA        ELIZABETH     GARCIA




                  CENTRAL                  CALIFORNIA




X




X
Case 2:19-bk-17007-WB    Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                         Main Document    Page 32 of 68


  GLORIA     ELIZABETH         GARCIA




              CENTRAL                    CALIFORNIA




                                 X



                                DRIVER


                                NEXTDAY DELIVERY SERVICE


                                1560 N. MISSILE WAY




                                ANAHEIM       CA      92801


                                     23 YEARS




                                                      1,861.42

                                                      0


                                                      1,861.42   0.00
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
    GLORIA   ELIZABETH      Main
                         GARCIA Document     Page 33 of 68



                                                  1,861.42      0.00




                                                  0
                                                  0
                                                  0
                                                  0

                                                  0.00          0.00

                                                  1,861.42      0.00




                                                  0

                                                  0



                                                  0

                                                  0
                                                  0




       0

                                                  0

                                                  0

                                                  0.00          0.00


                                                  1,861.42      0.00         1,861.42




                                                                             0

                                                                             1,861.42




X
    Case 2:19-bk-17007-WB      Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                               Main Document    Page 34 of 68


      GLORIA       ELIZABETH         GARCIA




                  CENTRAL                     CALIFORNIA




X




                   X




                   X




                                                                     500.00



                                                                     0
                                                                     0

                                                                     0
                                                                     0
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                          Main Document    Page 35 of 68
 GLORIA   ELIZABETH   GARCIA




                                                                0




                                                                90.00
                                                                0
                                                                115.00

                                                                0

                                                                250.00
                                                                0

                                                                35.00
                                                                20.00
                                                                0

                                                                275.00

                                                                0

                                                                0




                                                                0
                                                                0
                                                                240.00

                                                                0


                                                                0



                                                                0
                                                                0
                                                                0

                                                                325.00



                                                                0


                                                                0



                                                                0
                                                                0

                                                                0
                                                                0

                                                                0
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                          Main Document    Page 36 of 68
 GLORIA   ELIZABETH   GARCIA




                                                                0




                                                                1,850.00



                                                                1,850.00




                                                                1,861.42


                                                                1,850.00


                                                                11.42
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 37 of 68




X




    06/10/2019
    Case 2:19-bk-17007-WB      Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                               Main Document    Page 38 of 68

     GLORIA        ELIZABETH         GARCIA




                  CENTRAL                CALIFORNIA




X




X




X
    Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                              Main Document    Page 39 of 68
    GLORIA   ELIZABETH     GARCIA




X




                              X
                                             9,307.10



                              X
                                             18,673.60
                    2018


                              X
                                             17,026.76
                    2017




X
    Case 2:19-bk-17007-WB            Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                                     Main Document    Page 40 of 68
    GLORIA      ELIZABETH     GARCIA




X




     X




         TOYOTA FINANCIAL SERVICES        05/19/2019   1,615.92   28,533.54

                                                                                X
         P.O. BOX 9786                    04/19/2019


                                          03/19/2019

         CEDAR RAPIDS    IA     52409
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 41 of 68
    GLORIA   ELIZABETH   GARCIA




X




X
    Case 2:19-bk-17007-WB                Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06           Desc
                                         Main Document    Page 42 of 68
     GLORIA      ELIZABETH         GARCIA




X



                                         COLLECTION          DOWNEY COURTHOUSE
          OPORTUN INC. VS                                                                     X

    GLORIA ELIZABETH GARCIA                                  7500 IMPERIAL HWY, ROOM 114

              19BFSC00771                                    DOWNEY         CA     90242




X




                                               REPOSSESSED
      TOYOTA MOTOR CREDIT CORP                                                     01/14/19   14500

      5005 N RIVERVBLVD NE


                                                X


      CEDAR RAPIDS          IA   52411
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 43 of 68
    GLORIA   ELIZABETH   GARCIA




X




X




X
     Case 2:19-bk-17007-WB                 Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06     Desc
                                           Main Document    Page 44 of 68
      GLORIA         ELIZABETH          GARCIA




X




X




X


    Glenn Ward Calsada, Esq.

    23283 Ventura Boulevard               Agreed Attorney Fees $165 + FF $335
                                                                                5/2019      500




    Woodland Hills         CA   91364


    glenn@calsadalaw.com
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 45 of 68
    GLORIA   ELIZABETH   GARCIA




X




X
     Case 2:19-bk-17007-WB           Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06    Desc
                                     Main Document    Page 46 of 68
       GLORIA         ELIZABETH   GARCIA




X




X




    Chase Bank Acct
                                           1   9   3   5   X                          12/2018




    100.00




X
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 47 of 68
    GLORIA   ELIZABETH   GARCIA




X




X




X
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 48 of 68
    GLORIA   ELIZABETH   GARCIA




X




X




X
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 49 of 68




X




      06/10/2019


X




X
     Case 2:19-bk-17007-WB       Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                                 Main Document    Page 50 of 68




Gloria Elizabeth Garcia




                                                                                  165.00 + FF
                                          165.00 + FF
                          0.00
Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                        Main Document    Page 51 of 68




      06/10/2019




       06/10/2019
Case 2:19-bk-17007-WB             Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06          Desc
                                  Main Document    Page 52 of 68

GLORIA                ELIZABETH       GARCIA




                  CENTRAL                      CALIFORNIA




   TOYOTA FINANCIAL SERVICES
                                                                                      X
      2016 SCION iM


                                                X
                                                    To retain and maintain payments
Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                        Main Document    Page 53 of 68




06/10/2019
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 54 of 68

     GLORIA        ELIZABETH      GARCIA
                                                    X


                 CENTRAL               CALIFORNIA




X




                                                        1,861.42

                                                        0




                                                        0




                                                        0.00       0.00




                                                        0.00       0.00
                                                        0
    Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                            Main Document    Page 55 of 68




                                   CA

                                   1
                                                                              57,962




x




         06/10/2019
Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                        Main Document    Page 56 of 68
  GLORIA       ELIZABETH      GARCIA



             CENTRAL               CALIFORNIA
Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                        Main Document    Page 57 of 68


 GLORIA        ELIZABETH      GARCIA



             CENTRAL               CALIFORNIA
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
 GLORIA   ELIZABETH       Main
                      GARCIA  Document     Page 58 of 68




                                                                 1
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
 GLORIA   ELIZABETH       Main
                      GARCIA  Document     Page 59 of 68
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
 GLORIA   ELIZABETH       Main
                      GARCIA  Document     Page 60 of 68
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
 GLORIA   ELIZABETH       Main
                      GARCIA  Document     Page 61 of 68
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
 GLORIA   ELIZABETH       Main
                      GARCIA  Document     Page 62 of 68
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
 GLORIA   ELIZABETH       Main
                      GARCIA  Document     Page 63 of 68
Case 2:19-bk-17007-WB     Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
 GLORIA   ELIZABETH       Main
                      GARCIA  Document     Page 64 of 68
Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                        Main Document    Page 65 of 68




     06/10/2019
     Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                             Main Document    Page 66 of 68




X




Gloria Elizabeth Garcia




2




          06/10/2019




          06/10/2019
Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                        Main Document    Page 67 of 68


                    AD ASTRA RECOVERY SERVICES, INC.
                    8918 W. 21 STREET N, SUITE 200, PMB 303
                    WICHITA, KS 67205



                    CAPITOL ONE BANK USA
                    P.O. BOX 85015
                    RICHMOND, VA 23285



                    COMENITY CAPITOL/ TOYOTA
                    P.O. BOX 152120
                    COLUMBUS, OH 43218



                    COMENITY/TOYOTA CREDIT CARD
                    P.O. BOX 659820
                    SAN ANTONIO, TX 78265



                    LENDIFY FINANCIAL LLC
                    225 BUSH ST, SUITE 1840
                    SAN FRANCISCO, CA 94104



                    OPORTUN INC
                    3201 DALLAS PARKWAY, SUITE 700
                    FRISCO, TX 7534



                    OPORTUN INC
                    P.O. BOX 2146
                    MENLO PARK, CA 94026



                    PLATINUM MASTERCARD
                    P.O BOX 30285
                    SALT LAKE CITY, UT 84130
Case 2:19-bk-17007-WB   Doc 1 Filed 06/14/19 Entered 06/14/19 23:39:06   Desc
                        Main Document    Page 68 of 68




                    PORTFOLIO RECOVERY ASSOCIATES,LLC
                    P.O. BOX 12914
                    NORFOLK, VA 23541



                    SYNCHRONY BANK
                    PO BOX 960061
                    ORLANDO, FL 32896



                    TOYOTA FINANCIAL SERVICES
                    P.O. BOX 9786
                    CEDAR RAPIDS, IA 52409



                    TOYOTA MOTOR CREDIT
                    CREDIT DISPUTE RESEARCH TEAM
                    P.O. BOX 9786
                    CEDAR RAPIDS, IA 52409
